 In the Matter of REPUBLIC STEEL CORPORATION(PORTHENRYDIVISION)andUNITED STEELWORKERS OF AMERICO, CIOCase No. 2-R-5450.Decided August 21,1945-Mr. George R. Rauschenberg,of Cleveland,Ohio, andMr.RobertJ. Linney,of Port Henry, N. Y., for the Company.Mr. Adron Coldiron,of Tupper Lake, N. Y., for the CIO.Mr. John J. Walsh,of Utica, N.Y., for the AFL.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, CIO,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of RepublicSteel Corporation (Port Henry Division), Mineville, New York, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Cyril W. O'Gorman,Trial Examiner. Said hearing was held at Port Henry, New York,on June 5, 1945.The Company, the CIO, and Iron Ore Miners' Union,Local 22247, AFL, herein called the AFL, appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRepublic Steel Corporation, a New Jersey corporation with itsprincipal executive offices at Cleveland, Ohio, operates iron ore minesat Mineville, Witherbee, and Port Henry, New York. It'also operatesa concentrating mill, where the iron ore is processed for the purpose of63 N. L. R. B., No 69.662514-46-vol. 63-30451 452DECISIONS OF NATIONALLABOR RELATIONS BOARDremoving impurities, at Port Henry, New York: These operationscomprise the Port Henry Division, which is solely involved herein.During the year 1944, the Company purchased from points outsidethe State of New York more than 5,000 tons of raw materials, consist-ing chiefly of anthracite coal. During the same period, the Companyshipped to points outside the State more than 500,000 tons of finishedproducts, consisting chiefly of processed iron ore and sinter.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Iron Ore Miners' Union, Local 22247, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of certain of its employees until(lieCIO has been certified by the Board in an appropriate unit.On October 19, 1940, the AFL was certified as the collective bar-gaining representative of the employees of the Port Henry Division.'On April 7, 1941, the Company and the AFL entered into a writtencontract, which expired on April 7,1942.On August 11, 1942, anotherwritten contract was entered into, which expired on August 11, 1943.In October or November 1943, certain matters in dispute arising inconnection with the proposed terms and conditions of a new writtencontract, were, certified to the National War Labor Board.All of thepoints in dispute were resolved and incorporated in a directive orderissued by the Regional War Labor Board on June 27, 1944, and anamendment thereto issued on January 18, 1945.Although the direc-tive order requires incorporation in a signed agreement of the termsand conditions approved by the Regional War Labor Board, no \yrittencontract has been executed by the parties due to a current dispute be-tween the Company and the AFL with respect to certain provisionsof the directive order of the Regional War Labor Board.The Com-pany and the AFL have been operating since September 1943, underan oral agreement whereby the terms and conditions of the 1942 writtencontract were ,to be effective until such time as the National War LaborBoard made its ruling and a new contract was executed.'SeeMatter of Republic Steel Corporation,27N. L. R. B. 955. REPUBLIC STEEL CORPORATION453The AFL contends that the oral agreement bars this proceeding.We do not agree. InMatter of Eicor, Inc.,2we established the policy,to which we have since firmly adhered, that an oral contract is no barto a determination of representatives.Nor does the fact that, as theAFL in effect contends, the oral agreement was made to cover theperiod during which a dispute was pending before the National WarLabor Board establish any such equitable claim to remain undisturbedas has been recognized by the Board inMatter of Allis-Chalmersandrelated cases 3The mere pendency of proceedings before the NationalWar Labor Board does not bar an election where the exclusive bar-gaining representative has enjoyed ample opportunity since securingcertification or recognition to obtain substantial benefits for theemployees.,Here, more than 4 years have elapsed since the AFL wascertified by the Board as bargaining representative, during whichtime the AFL had ample opportunity to secure, and did secure, sub-stantial contractual benefits for the employees.Accordingly, we findthe contention of the AFL to be without merit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees of the Company, in-cluding assistant foremen," but excluding executives, foremen, drafts-men, timekeepers, first-aid men, nurses, watchmen, office and clericalemployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-46 N. L. R B 1035SeeMatterof Allis-Chalmers ManufacturingCompany,50 N. L. R B. 306;Matter ofTaylor Forge and Pipe Works,58 N. L. R B 1375, andcasescited therein.4SeeMatterof American Car R Foundry Company (Chicago Plant),60 N. L.It. B. 735;Matter of Great Lakes Carbon Corporation,57 N. L. R. B. 115 ;Matter ofStruthers WellsCorporation,59 N. L. R B. 4546The Field Examinerreported that the CIOsubmitted 361 membership cards;that thenames of 339 personsappearingon the cards were listed onthe Company's pay roll ofApril 16, 1945, which containedthe namesof 734employeesin thealleged appropriateunit;and that 119of the cardswere dated February 1945, 218 March1945, and 2 wereundated.The AFL reliesupon its oralcontractas evidenceof its interest.6 The Companyseeks to include the assistant foremen;the AFL andthe CIO take nopositionwith respect to theseemployees.While assistantforemen direct the work ofsmall groups of employees,practically all of theirtime is devoted to manual labor and theyhave no authorityeffectivelyto recommendchangesin the status of the employees undertheir directionAccordingly,we find that assistant foremen are not supervisory employeeswithin the Board's customary definition thereof. 454-DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate for the purposes of collectivebargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Republic Steel Cor-poration (Port Henry Division), Mineville, New York, an electionby secret ballot' shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the, pay-rollperiod immediately preceding the date of this Direction; includingemployees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Steelworkers of America, CIO,or by Iron Ore Miners' Union, Local 22247, AFL, for the purposes ofcollective bargaining, or by neither.TThe request of the AFL that it be designatedon the ballot otherwise than as hereimmset forth is hereby referred to the Regional Director to whom theBoard has delegated dis-cretionary authority in matters relating to the conduct of elections.